December 2007 Investor Presentation www.ctscorp.com 2 This presentation contains statements that are, or may be deemed to be, forward-looking statementswithin the meaning of the Private Securities Litigation Reform Act of 1995.These forward-lookingstatements include, but are not limited to, any financial or other guidance, or statements that reflectour current expectations concerning future results and events, and any other statements that are notbased solely on historical fact.Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date hereof.These forward-looking statements aremade subject to certain risks, uncertainties and other factors, which could cause our actual results,performance or achievements to differ materially from those presented in the forward-lookingstatements, including, without limitation, rapid technological change and general market conditions inthe automotive, communications and computer industries; reliance on key customers; CTS’ ability toprotect its intellectual property; pricing pressures and demand for CTS’ products; risks associatedwith CTS’ international operations, including trade and tariff barriers, exchange rates and politicaland geopolitical risks; and the impact of the accounting misstatements at its Moorpark and SantaClara, California locations, including the results or the impact of the SEC’s informal inquiry into thesemisstatements. For more detailed information on the risks and uncertainties associated with CTS’ business, see thereports CTS files with the SEC.CTS undertakes no obligation to publicly update its forward-lookingstatements to reflect new information or events or circumstances that arise after the date hereof,including market or industry changes. Safe Harbor Statement 3 Automotive Electronic Components EMS Operations Global Operations 4 ® ® Automotive EC EMS Major Customers 5 Based on sales for the last four quarters through September 2007 Total CTS EMS 59% Components & Sensors 41% Automotive 27% Communications 5% Other 9% Communications 15% Computer 19% Industrial/ Medical 17% Defense/ Aerospace 8% Segments Sales By Market 6 Based on origin of sales Regions Customers Top 2 Diversified Customer and Geographic Base Increasing Manufacturing in Low Cost Regions Low Cost Manufacturing 42% Sales Diversification 7 Overall Growth Target:7% - 12% Growth Drivers 2007-2010 Components & Sensors Segment –Automotive •Increasing penetration of Asian customers (eg. Toyota, Honda, Chery) •New products and product extensions being introduced (eg. Smart Actuators, and Turbocharger sensors) •Tighter emissions regulations will drive growth –For light vehicles, adjacent / commercial markets and Asian markets like China and India –Electronic Components •Communications infrastructure:New customers and products •Military electronics:Network-centric military communications •Piezoceramics:Extending range of capabilities (eg. Alpha Ceramics acquisition) EMS Segment –Focus on higher value-add / margin niche businesses (eg. Industrial, Defense and Aerospace, and Medical) •Focus areas growing 20% plus per annum •All EMS sites have achieved ISO13485 Medical Certification (New Hampshire in 2007) •Scotland achieved AS9100 Aerospace Certification in 2007 complementing two existing facilities with similarcertifications. •Launched NPI Center and express prototyping service Mergers and Acquisitions –New process to streamline target identification, evaluation and execution –Acquired Alpha Ceramics to add “hard” piezo capabilities –Two acquisition candidates with revenue in $15 - $25M range under negotiations 8 Realignment of Operations andWorkforce Reductions •Workforce Reduction Announced December 12 –103 positions eliminated –Broad-based throughout CTS, mostly non-U.S. •Enhanced Shared Services Model and Product Line Transfers –Combined manufacturing support functions at locations that serve morethan one business –Transferred product lines to better serve key customers and leveragecapacity Financial Impact Total expected cost of $3.0 - $3.5M, mostly severance Payback expected in one year Expected to Contribute Six Cents to EPS in 2008 9 Strategy •Aggressively expand product base. –Content growth > unit growth. •Broaden customer base. •Leverage product/market strength into Asian market. •Penetrate adjacent / commercial markets. Targeting Double-Digit Growth Over 2008-2010 Automotive Products 10 Leveraging Capabilities Into New Market Segments To Drive Profitable Growth Expanding Automotive Business IntoAdjacent Markets •Early Success in Serving Adjacent Markets:SETPS forMotorcycles •New Opportunities in Larger Commercial Applications:SmartActuators for Diesel Engines in Trucks, Ag and ConstructionEquipment –Brushless actuators with integrated position sensor for engine controlsuses technology based on CTS collaboration with Sonceboz SA –Today annual revenues are under $10M.Commercial Market Sizeestimated at $500 million •CTS is Pursuing Strategic Opportunities to Potentially Achieve$100M in Incremental Sales by 2012 11 Awarded 66 Platforms •CTS currently supplies 10major customers in NorthAmerica, Europe and Asia. Total Available Market (Including Pedal Sensors) $150 $223 $266 $361 $381 $330 CTS Accelerator Pedal Modules Offer Performance, Quality and Cost Advantages CTS Sales $ in Millions $400 Actual $408 $414 Accelerator Pedal Module 12 CTS Sales $ in Millions Asia Over 50% ofGrowth Actual 10 Year Projected Growth In Vehicle Sales(17M Units) China regulations driving local content CTS Operations in Taiwan and China New Zhongshan facility fully operational Asian Automotive Growth 13 Strategy •Focus on higher margin engineeredcomponents. •Launch innovative and differentiating new products. •Expand into new customers and applications. •Leverage our global footprint and Asian manufacturing. •Acquisitions to expand technology and product range(eg. Alpha). Leveraging Growth Opportunities Electronic Components 14 Ceramic Filters Frequency Components/Modules Resistor Diversified Product/Market Portfolio PZT Switches PRODUCTS Consumer Industrial/Other(incl. Hydrophones/Printers) Communications (Primarily Infrastructure Applications) Computer MARKETS Medical Defense/Aerospace Based on 2006 Sales Electronic Components - Sales 15 OCXO RF Module Filter WiMAX Optical Networking Cellular Repeaters Wireless Base Station SatelliteCommunications Infrastructure Sales $ Millions Major/New Customers Alcatel - Lucent, Cisco,Huawei 3-Comm, Motorola,Nokia - Siemens, Powerwave Electronic Components -Communications Infrastructure 16 Sales $ in Millions Medical Ultrasound Wide Format Inkjet Printer Head Undersea Energy Exploration Aerospace Soft and Hard Piezo Ceramic Material •Newly acquired “hard” piezo technology to complement existing “soft”piezo capabilities •Potential opportunities in actuator technology due to broader capabilities -Micro pump, haptics and linear motors -Market size could reach > $200 million with 10%+ share New Piezo Capabilities Is Expected to Spur Innovation and Profitable Growth $10M Actuator Driven Alpha Current (Soft Pzt) Electronic Components -Piezo Electronic Elements 17 iTarget customers with complex needs. iTarget niche sectors - defense, aerospace, medicalindustrial. iProvide turnkey services, design to direct ship. iLeverage geographic footprint –Local NPI and global volume assembly –Global sourcing Strategy Electronics Manufacturing Solutions 18 TIER 2 4Medium/ Regional/Global$200M - $2B 4Optimized to High Mix -Medium Volume gMedium - Large OEMs gHigh Mix; Medium Volume gSpecial Needs CUSTOMER Characteristics/Needs EMS Companies EMS Industry 19 Computer First Nine Months 2007 •Complexity, design capabilities, andhigher service levels •Stronger customer relationships •Higher barriers to entry due tocertifications, etc. •Higher margins •Averaged five new customers perquarter Improved Customer/Market Mix Computer Communications Other 68% 29% 2004 Characteristics of Target Markets EMS Business Financial Summary Definitions and reconciliation of non-GAAP financial terms are included in theAppendix of this presentation and on CTS’ Web site at www.ctscorp.com 21 New Products/Acquisition Driving Sales Growth $ in Millions First Nine Months Sales 22 Earnings Growing Faster Than Revenues Note:Excludes restructuring Consensus includes Sidoti, Bear Stearns and Goldman Sachs EPS (adjusted) 23 Target Adjusted Return on InvestedCapital (ROIC) OPERATING MARGIN AFTER-TAX (NOPAT Margin) INVESTED CAPITAL TURNOVER Overall ROIC Improvement on Track 2003 2004 2005 4% 2% 6% 8% 0.5 1.0 1.5 2.0 2.5 3.0 3.5 4.0% ROIC 10% 12% 4.0 EMS Components & Sensors 7.9% 2006 24 Capital Expenditures Normal Level 3% Controllable Working Capital* Target 13% * Controllable Working Capital Defined as Accounts Receivable + Inventories - Accounts Payable. Efficient Utilization of Capital 4% Balance Sheet Management 25 Strong Free Cash Flow Indicates Quality of Earnings $ in Millions Net Earnings and Free Cash Flow 26 Strong Balance Sheet Supports Growth and Shareholder Value Initiatives Current Capital Structure Total Debt to Capitalization 195 Total Debt Cash Debt to Capitalization 66 Equity Capital Structure 27 Expect EPS Growth > Sales Growth Value Proposition •Positioned in high-growth markets. •Positive cash flow. •Leverageable capacity and operating structure. •Strong balance sheet and conservative capital structure. •Acquisitions and buybacks 28 APPENDIX 29 Position Sensors: Throttle Valve Exhaust Gas Re-circulating AcceleratorPedal Modules: Pedal Position Sensors Fuel Level Sensing Seat BeltTension Sensors Electric Actuators: Active Manifolds Turbochargers Diesel Systems Automotive Product Applications 30 Enterprise Virtual Array Systems StorageInfrastructure CommunicationInfrastructure GSM BTS Network Routers 3G Apps IP Infrastructure CDMA BTS Wireless LAN Arrays MedicalDevices &Equipment Defense &Aerospace Pain Management Glucose Monitoring CO2 Cabinets Blood Analysis Ophthalmology Heart Defibrillator Thermal Weapons Secure Phone System Radar Systems Defense Comms Airport Explosives Detection IndustrialApplications CNC Lathes Process Controls Test & Measurement Security Ultra High-End Workstation HVAC Missile Systems Modular Storage Arrays RAID Cards EMS Product Applications 31 Resistor &Frequency Products Frequency Filtersand RF Modules forInfrastructure Variable Resistors,Encoders & Switches Router Storage Test System Game Controller Server Instrument Piezoelectric Medical Ultrasound Wide Format Inkjet Printer Head Undersea Energy Exploration WiMAX Wireless Base Station Telematics Washing Machine Garage Door Opener Home Repeater Aerospace Electronic Components ProductApplications 32 Electronic Components Major CTS Competitors PRODUCTS Automotive Products Frequency Products - Infrastructure Ceramic Filters Resistor Networks Electronics Manufacturing Services COMPETITION AB Electronics, Alps, Bosch, Delphi, Denso,Hella, Mikuni, SiemensVDO C-MAC, M/A Com, Mtron, Raltron, Pericom,Sirenza, Vectron, Z-Comm Murata, TDK, UBE BI Tech, Bourns, KOA, Vishay Axiom, Celestica, Flextronics, Jabil,LaBarge, Note, Plexus, Sanmina-SCI,Simclar, Sypris Electronics, TT EMS 33 Note:Data shown excludes all restructuring and related one-time charges, asset impairments, customer reimbursement, income tax adjustment andmaterial asset gains, except adjusted EBITDA, which includes the customer reimbursement only. Financial Summary 34 Note:Data shown excludes restructuring costs, income tax adjustments related to repatriation and material asset gains. Other Financial Data - Income Statement 35 Other Financial Data -Balance Sheet Metrics CTS Corporation Appendix 1 CTS Corporation Reconciliation of Diluted Earnings Per Share to Adjusted Diluted Earnings Per Share 2006 2005 Full Year Q3 Q2 Q1 Q4 Q2 2005 2004 2003 2002 Earnings per share $ 0.16 $ 0.14 $ 0.13 $ 0.19 $ 0.10 $ 0.53 $ 0.53 $ 0.36 $ (0.54 ) Tax affected charges (credits) to reported earnings per share: Restructuring, restructuring-related, and asset impairment charges 0.02 0.03 0.04 0.10 0.45 Customer reimbursement (0.07 ) Gain on sale of excess equipment less LTCC severance (0.02 ) (0.02 ) Gain on sale of excess Canadian land (0.05 ) Total tax affected adjustments to reported earnings per share 0.02 0.03 0.04 (0.02 ) - (0.02 ) (0.05 ) 0.10 0.38 Tax impact of cash repatriation 0.03 0.11 0.14 Impact of reversal of tax reserves (0.04 ) (0.04 ) (0.22 ) Adjusted earnings per share $ 0.18 $ 0.17 $ 0.17 $ 0.20 $ 0.17 $ 0.61 $ 0.48 $ 0.24 $ (0.16 ) Page 1 CTS Corporation Free Cash Flow ($ in millions) 2007 2007 2006 2005 Full Year YTD Q3 Q2 Q1 Q4 Q3 Q2 Q1 Q4 Q3 Q2 Q1 2006 2005 2004 2003 2002 Cash flows provided from (used by) operations $ 31.2 $ 15.7 $ 11.4 $ 4.1 $ 18.7 $ 11.1 $ 14.8 $ 2.6 $ 14.8 $ 5.1 $ 13.7 $ 10.9 $ 47.2 $ 44.5 $ 14.0 $ 25.7 $ 24.1 Capital expenditures (9.3) (3.0) (3.6) (2.7) (4.7) (5.2) (3.4) (2.5) $ (2.5) (6.6) (2.9) (3.0) (15.8) (15.0) (12.7) (9.0) (12.8) Free cash flow $ 21.9 $ 12.7 $ 7.8 $ 1.4 $ 14.0 $ 5.9 $ 11.4 $ 0.1 $ 12.3 $ (1.5) $ 10.8 $ 7.9 $ 31.4 $ 29.5 $ 1.3 $ 16.7 $ 11.3 Page 2 CTS Corporation Definition of Financial Term-"Controllable Working Capital as % of Annualized Sales" ($ in millions) December 31, December 31, 2006 1999 Net Accounts Receivables $ 106.0 $ 124.7 Net Inventory 60.5 78.9 Accounts Payables (78.2 ) (68.3 ) Controllable Working Capital 88.3 135.3 Controllable Working Capital % 12.7 % 20.0 % Page 3 CTS Corporation Definition of Financial Term-"Total Debt to Capitalization" ($ in millions) 2007 2006 2005 2004 2003 2002 2001 2000 Q3 Q2 Q1 Q4 Q3 Q2 Q1 Q4 Q3 Q2 Q1 Q4 Q4 Q4 Q4 Q4 Notes payable $ 1.9 $ 1.5 $ 3.5 $ 5.4 $ 9.5 $ 12.1 $ 14.1 $ 13.3 $ 3.0 $ 3.0 $ 3.5 $ 3.3 $ - $ - $ - $ 7.4 Current portion of long-term debt - - - 0.2 0.2 0.2 0.2 0.2 0.2 0.3 0.5 - 28.4 27.5 10.0 Long-term debt 60.0 60.0 60.0 60.6 60.6 64.3 68.2 68.3 94.7 85.6 133.9 94.2 75.9 67.0 125.0 178.0 Total debt 61.9 61.5 63.5 66.2 70.3 76.6 82.5 81.8 97.9 88.9 137.9 97.5 75.9 95.4 152.5 195.4 Total shareholders' equity 329.6 325.5 323.6 319.0 346.5 339.5 333.6 328.1 323.8 322.7 324.3 310.7 294.2 265.0 242.9 246.4 Total capitalization $ 391.6 $ 387.0 $ 387.1 $ 385.2 $ 416.8 $ 416.1 $ 416.1 $ 409.9 $ 421.7 $ 411.6 $ 462.2 $ 408.2 $ 370.1 $ 360.4 $ 395.4 $ 441.8 Total debt to capitalization 15.8 % 15.9 % 16.4 % 17.2 % 16.9 % 18.4 % 19.8 % 20.0 % 23.2 % 21.6 % 29.8 % 23.9 % 20.5 % 26.5 % 38.6 % 44.2 % Page 4 CTS Corporation Reconciliation of Operating Earnings to Adjusted Operating Earnings ($ in millions) 2006 2006 2006 2005 Full Year Q3 Q2 Q1 Q4 2006 2005 2004 2003 2002 Operating earnings (loss) $ 8.5 $ 7.6 $ 7.6 $ 13.5 $ 32.8 $ 37.9 $ 31.1 $ 13.8 $ (14.8 ) Charges (credits) to reported operating earnings (loss): Restructuring, restructuring-related, and asset impairment charges 0.8 1.4 2.1 4.3 4.6 19.6 Customer reimbursement (3.1 ) Gain on sale of excess equipment less LTCC severance (1.2 ) (1.2 ) Gain on sale of excess Canadian land (2.7 ) Total adjustments to reported operating earnings (loss) 0.8 1.4 2.1 (1.2 ) 4.3 (1.2 ) (2.7 ) 4.6 16.5 Adjusted operating earnings, excluding the above referenced items $ 9.3 $ 9.0 $ 9.7 $ 12.3 $ 37.1 $ 36.7 $ 28.4 $ 18.4 $ 1.7 Adjusted operating earnings, excluding the above reference items,as a percentage of total sales 5.6 % 5.4 % 6.5 % 7.9 % 5.7 % 5.9 % 5.3 % 4.0 % 0.4 % Page 5 CTS Corporation Reconciliation of Net Earnings to Adjusted Net Earnings ($ in millions) 2006 2005 Full Year Q3 Q2 Q1 Q4 Q2 2006 2005 2004 2003 2002 Net earnings (loss) $ 6.2 $ 5.3 $ 5.0 $ 7.5 $ 3.9 $ 24.2 $ 20.8 $ 19.9 $ 12.6 $ (17.9 ) Charges (credits) to reported net earnings (loss): Restructuring, restructuring-related, and asset impairment charges 0.8 1.4 2.1 4.3 4.6 19.6 Customer reimbursement (3.1 ) Gain on sale of excess equipment less LTCC severance (1.2 ) (1.2 ) Gain on sale of excess Canadian land (2.7 ) Total adjustments to reported net earnings (loss) 0.8 1.4 2.1 (1.2 ) - 4.3 (1.2 ) (2.7 ) 4.6 16.5 Total adjustments, tax affected 0.6 1.1 1.6 (0.9 ) - 3.4 (0.9 ) (2.1 ) 3.4 12.4 Tax impact of cash repatriation, net of tax benefit relating to reversalof income tax reserves in certain foreign jurisdictions 1.5 4.5 6.0 Impact ofreversal of tax reserves (1.7 ) (1.7 ) (7.9 ) Adjusted net earnings (loss) $ 6.8 $ 6.4 $ 6.6 $ 8.1 $ 6.7 $ 27.6 $ 24.2 $ 17.8 $ 8.1 $ (5.5 ) Adjusted net earnings (loss) as a percentage of total sales 4.1 % 3.9 % 4.4 % 5.2 % 4.3 % 4.2 % 3.9 % 3.3 % 1.7 % -1.2 % Page 6 CTS Corporation Reconciliation of Gross Margin to Adjusted Gross Margin ($ in millions) Q2 Q1 2006 2006 Gross Margin $ 31.8 $ 30.0 Charges (credits) to reported gross margin: Restructuring-related costs included in cost of goods sold 0.5 0.2 Total adjustments to reported gross margin 0.5 0.2 Adjusted gross margin $ 32.3 30.2 Adjusted gross margin as a percentage of total sales 19.5 % 20.1 % Page 7 CTS Corporation ADJUSTED EBITDA ($ in millions) 2007 2007 2006 2005 Full Year YTD Q3 Q2 Q1 Q4 Q3 Q2 Q1 Q4 Q3 Q2 Q1 2006 2005 2004 2003 2002 Net earnings (loss) $17.7 $7.8 $5.9 $4.0 $7.7 $6.2 $5.3 $5.0 $7.6 $5.9 $3.9 $3.4 $24.2 $20.8 $19.9 $12.6 $ (17.9) Depreciation and amortization expense 17.0 5.4 5.8 5.8 5.9 5.8 6.5 6.7 7.2 6.2 6.8 6.9 24.9 27.1 26.1 33.6 43.4 Interest expense 2.3 0.9 0.7 0.7 0.8 0.8 1.0 1.1 1.3 1.3 1.6 1.7 3.7 5.9 5.5 7.6 10.2 Tax expense (benefit) 4.8 2.1 1.6 1.1 1.5 1.9 1.5 1.6 4.8 1.6 4.9 1.0 6.5 12.3 6.1 (6.3) (5.9) EBITDA $41.8 $16.2 $14.0 $11.6 $15.9 $14.7 $14.3 $14.4 $20.9 $15.0 $17.2 $13.0 $59.3 $66.1 $57.6 $47.5 $29.8 Charges (credits) to EBITDA: Restructuring, restructuring-related, and asset impairment charges 0.8 1.4 2.1 4.3 4.6 19.6 Customer reimbursement (3.1) Gain on sale of excess equipment less LTCC severance (1.2) (1.2) Gain on sale of excess Canadian Land (2.7) Total adjustments to reported EBITDA - 0.8 1.4 2.1 (1.2) - - - 4.3 (1.2) (2.7) 4.6 16.5 Adjusted EBITDA $41.8 $16.2 $14.0 $11.6 $15.9 $15.5 $15.7 $16.5 $19.7 $15.0 $17.2 $13.0 $63.6 $64.9 $54.9 $52.1 $46.3 Adjusted EBITDA % of total sales 8.2% 9.3% 8.3% 7.1% 9.2% 9.4% 9.5% 11.0% 12.7% 10.1% 10.9% 8.4% 9.7% 10.5% 10.3% 11.3% 10.1% Page 8 CTS Corporation Definition of Financial Term - Adjusted Return on Invested Capital Full Year 2006 2005 2004 2003 Operating earnings $ 32.8 $ 37.9 $ 31.1 $ 13.8 Charges (credits) to reported operating earnings: Restructuring and asset impairment charges 4.3 4.6 Gain on sale of excess equipment less LTCC severance (1.2 ) Gain on sale of excess Canadian land (2.7 ) Total adjustments to reported operating earnings 4.3 (1.2 ) (2.7 ) 4.6 Adjusted operating earnings $ 37.1 $ 36.7 $ 28.4 $ 18.4 Tax rate 21 % 24 % 23 % 25 % Tax effected adjusted operating earnings $ 29.3 $ 27.9 $ 21.9 $ 13.8 Invested Capital: Current Year: Shareholders' equity $ 319.0 $ 328.1 $ 310.7 $ 294.2 Long-term debt 60.6 68.3 94.2 75.9 Notes payable and current portion of LT debt 5.6 13.5 3.3 - Less:Cash (38.6 ) (12.0 ) (61.0 ) (25.4 ) Invested capital $ 346.6 397.9 347.2 344.7 Prior Year: Shareholders' equity 328.1 310.7 294.2 265.0 Long-term debt 68.3 94.2 75.9 67.0 Notes payable and current portion of LT debt 13.5 3.3 - 28.3 Less:Cash (12.0 ) (61.0 ) (25.4 ) (9.2 ) Invested capital 397.9 347.2 344.7 351.1 Adjusted invested capital $ 372.3 $ 372.6 $ 346.0 $ 347.9 Adjusted return on invested capital 7.9 % 7.5 % 6.3 % 4.0 % Sales $ 655.6 $ 617.5 $ 531.3 $ 463.0 Tax effected adjusted operating earnings 29.3 27.9 21.9 13.8 Tax effected adjusted operating margin as apercentage of sales (a) 4.5 % 4.5 % 4.1 % 3.0 % Sales $ 655.6 $ 617.5 $ 531.3 $ 463.0 Adjusted invested capital 372.3 372.6 346.0 347.9 Invested capital turns (b) 1.76 1.66 1.54 1.33 Adjusted return on invested capital (a) x (b) 7.9 % 7.5 % 6.3 % 4.0 % Page 9 CTS Corporation Reconciliation of Project Full Year Earnings Per Share to Adjusted Projected Earnings Per Share Year Ended December 31, 2007 (2) Year Ended December 31, 2006 (1) Projected GAAP earnings per share $ 0.59 - $0.62 $ 0.66 - $0.69 Restructuring and related charges 0.06 0.08 Adjusted earnings per share $ 0.65 - $0.68 $ 0.74 - $0.77 1.Estimate as of 10/24/2006 2. Estimate as of 10/23/2007 Page 10
